Citation Nr: 1018472	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-08 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD) and 
depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  By that rating action, the RO, in 
part, denied service connection for PTSD.  The Veteran 
appealed the RO's November 2006 rating action to the Board. 

In June 2009, the Board remanded the claim to the RO for 
additional development.  

Subsequent to the Board's June 2009 remand directives, the 
Appeals Management Center (AMC) received additional VA and 
private medical evidence in support of the current claim 
(i.e., VA outpatient reports, dated from September 2009 to 
February 2010, June 2008 report, prepared by G. H. H., Ph.D. 
and L. D., Ph. D., and February 2010 report, prepared by E. 
D. A., Ph. D.).  In a March 2010 written argument to the 
Board, the Veteran's representative indicated that the 
Veteran waived initial RO/AMC consideration of this evidence.  
38 C.F.R. § 20.1304 (2009).

The Veteran has recent diagnoses of PTSD and depression.  
(See November 2008  report, prepared by P. B. M., M. D.).  
Claims for service connection for psychiatric disabilities, 
including PTSD, may encompass claims for service connection 
for all diagnosed psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board 
has recharacterized the issue on appeal as that reflected on 
the title page. 

The appeal is REMANDED to the RO/AMC in Washington, DC.  VA 
will notify the Veteran if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the service connection issue on 
appeal - specifically, the RO/AMC must  obtain outstanding 
Social Security Administration (SSA) records.  Accordingly, 
further appellate consideration will be deferred and this 
case remanded to the RO/AMC for action as described below.

In a February 2010 report, prepared by E. D. A., Ph. D. and 
submitted in support of the instant service connection claim, 
it was indicated that the Veteran should be considered 
disabled by the SSA due to his PTSD.  Thus, and as indicated 
by the Veteran's representative in a March 2010 written 
argument to the Board, it appears that the Veteran has 
applied to the SSA for disability benefits as a result of his 
PTSD.  

The SSA records have not been associated with the claims 
files.  The Board finds that a remand is necessary to obtain 
such records and associate them with the Veteran's claims 
files.  VA has a duty to obtain SSA records when they may be 
relevant.  See Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, the 
RO/AMC should contact the SSA and obtain and associate with 
the claims files copies of the Veteran's records regarding 
SSA benefits, including the complete medical records upon 
which any decision was based.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Request that the SSA produce all 
records associated with the award of 
any Social Security benefits 
(Supplemental Security Income or 
Supplemental Security Disability 
Income) pertaining to the Veteran, 
including copies of any and all award 
letters and all medical records 
associated with those award letters.  
If such records are unavailable, obtain 
a written response from SSA indicating 
that these records were lost, 
destroyed, or were otherwise 
unavailable.

2.  Thereafter, the claims files must 
be reviewed to ensure that the 
foregoing requested development has 
been completed.  With regard to a 
psychiatric disorder, when the RO/AMC 
reviews and readjudicates the claim on 
appeal, it must make a specific finding 
as to whether or not the Veteran was 
engaged in combat within the meaning of 
38 C.F.R. 3.304(d) (2009), as well as 
review any evidence obtained reflecting 
diagnoses of depression, or any other 
mental disorder other than PTSD, to 
determine if there is evidence 
suggesting that it was caused by any 
incident of active military service.  
If necessary, conduct any appropriate 
clinical testing to ascertain if the 
Veteran is diagnosed with PTSD in 
accordance with the current edition of 
the Diagnostic and Statistical Manual.

3.  If the benefit sought on appeal 
remains denied, the Veteran must be 
provided a supplemental statement of 
the case.  He must be afforded a 
reasonable time for response.  
Thereafter, if indicated, the case 
should be returned to the Board for the 
purpose of appellate disposition.  
Then, the claim for service connection 
for an acquired psychiatric disorder, 
claimed as PTSD and depression must be 
readjudicated in accordance with the 
correct application of law as to the 
benefit-of-the-doubt doctrine.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The purpose of this remand is to assist the Veteran with the 
substantive development of his claim for service connection 
for an acquired psychiatric disorder, claimed as PTSD.  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
service connection claim.  His cooperation in VA's efforts to 
develop this claim is both critical and appreciated. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


